In October, 1912, plaintiffs commenced an action in the county court of Pawnee county, case No. 1398, against the defendant by filing therein their petition, setting out three separate and distinct causes of action; an attachment was issued, and certain property seized thereunder, whereupon A. J. Moulder and T. M. Johnson each filed interpleas, claiming to own certain property attached; a motion was filed to discharge the attachment, and thereafter said motion was sustained and the attachment dissolved. From this order dissolving the attachment the plaintiffs perfected this appeal. The defendant, Divelbliss, and the interpleaders now move a dismissal of the appeal for the reason that, after the appeal was perfected, a demurrer to the petition in said case No. 1398 in the trial court was sustained, no appeal being taken from the judgment sustaining the demurrer, and more than six months having elapsed since said judgment was entered, and further show to the court *Page 623 
that said case No. 1398 has abated, and the plaintiffs have filed two separate and distinct petitions, same being docketed as case No. 1433 and case No. 1443, involving the same causes of action as set forth in case No. 1398.
The judgment on the demurrer being in favor of the defendant and final, the attachment is thereby discharged. See section 4855, Rev. Laws 1910. This court will not decide abstract or hypothetical cases, disconnected from the granting of actual relief or from the final determination of which no practical relief can follow. See Ham v. McNeil, 27 Okla. 773,117 P. 207, and other Oklahoma cases therein cited.
The case is dismissed.
All the Justices concur.